Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the plurality of attaching portions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10, line 3, recites the limitation "any” which is indefinite because it is unclear what applicant intends to recite with the phrase “any”. The claim language is ambiguous, and, thus, indefinite. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 582.	For claim 1, JP 2017/008582 (JP 582) discloses a shovel (hydraulic excavator 1) comprising: 
a lower travelling body (2); 
5an upper swiveling body (3) that is mounted on the lower travelling body so as to freely swivel relative to the lower travelling body; 
an operator cab (10) that is mounted on the upper swiveling body; and 
10a monitor attaching base (floor surface 30) that is installed inside the operator cab so as to extend in right and left directions and includes a plurality of attaching units (45, FIG.6), to which a display device (monitor 82) is attachable.  
For claim 152, the plurality of attaching units includes a first attaching portion (45, FIG.6) disposed on a left side of a center line between a left side surface of the operator cab and a right side surface of the operator cab at an equal distance 20from the right and left side surfaces, and a second attaching portion (right-side attachment portion 45, FIG.6) disposed on the right side of the center line. 
For claim 3, an operation lever (32) configured to control the lower traveling body is provided in the operator cab, 
wherein the first attaching portion (45, left side, FIG.6) is disposed on a left side of the operation lever, and wherein the second attaching portion (45, right side) is disposed on 30a right side of the operation lever.  
For claim 5, the monitor attaching base (30) is secured to the upper swiveling body by being tightened in conjunction with the operator cab (as the base is a part of the cab).  
For claim 10, the shovel further comprising:  -44-
a support arm (70, 41, FIG.7) that is secured to any of the plurality of attaching portions to support the display device.  
For claim 11, the support arm is secured to the monitor attaching base (30) by a plurality of fastening members (bolts, FIG.7).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP 582, as applied above with respect to claim 3, in view of JP 2014/37680 (JP 680). 
For claim 4, an excavator in which an attachment portion enabling attachment of a display device is provided in front of an operating lever is well known from JP 680 which teaches a travel lever (8) and a monitor device (20) supported by a support frame (13, FIG.2).
It would have been obvious to one of ordinary skill in the art to have arranged the first and second attachment portions of JP 582 in front of an operating lever as taught by JP 680 as an obvious design choice based on driver comfort and usability. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP 582, as applied above with respect to claim 1 in view of JP 362. 
For claim 6, JP 582 lacks locating the monitor base (30) above a front side transverse beam, a feature taught by JP 362 as seen in FIGS.3-4. It would have been obvious to one of ordinary skill in the art to have provides the shovel of JP 582 with a front transverse beam and to have secured indirectly the base thereto as an obvious design expedient in order to rigidify the upper swiveling body of the shovel. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP 582, as applied above with respect to claim 1. 
For claim 7, JP 582 discloses a travel pedal (31, FIG.2) configured to control the lower travelling body attached to the operator cab, but fails to disclose fixing the monitor base (30) to the cab by a fastening member that secures the operation pedal to the operator cab. However, JP 582 does teach the use of fastening members (bolts) to secure components of the shovel. 
It would have been obvious to one of ordinary skill in the art to fix the pedal of JP 582 via fastening members as an obvious design expedient in order to secure the components together. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP 582, as applied above, with respect to claim 1 and in view of Montgomery (2014/0246468) or alternatively Wesley (2011/0068241). 
An elongated member on which a plurality of attachment positions for attaching a monitor are formed being used as a monitor attachment stand is well know from the prior art as taught by Montgomery with the mounting assembly (20, FIGS. 2-3) or alternatively Wesley with the vertical mounting attachment member (200, FIG.1). 
It would have been obvious to one of ordinary skill in the art to have attached on a floor surface (30) of JP 582, a monitor attachment stand formed by an elongate plate-shaped member on which a plurality of attachment portions are formed, as taught by Montgomery or Wesley in order to allow flexibility in positioning thereof. 
JP 582 lacks the thickness of the monitor attaching base 25is thicker than a thickness of a floor member of the operator cab. It would further have been obvious to one of ordinary skill in the art to have thickened the monitor attaching base to be greater than the floor member (floor surface 30) as an obvious design choice in order to add strength. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP 582, as applied to claim 1 above. 
For claim 9, JP 582 lacks the monitor attaching base (floor surface 30) secured to the 30operator cab (10) by a plurality of fastening members. JP 582 teaches securing by fastener members (bolt) and it would have been obvious to one of ordinary skill in the art to have provided a plurality of fasteners member in order to removably fix the monitor attachment stand to the cab. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP 582, as applied to claim 10 above in view of the well known prior art. 
For claim 12, JP 582 lacks a rib provided ahead or behind the support 10arm.
The examiner takes official notice that ribs are well known in the prior art for use in reinforcing or improving strength. 
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in a timely manner in response to this office action. Please specify the exact statement to be challenged. Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant. 
It would have been obvious to one of ordinary skill in the art to have provided a rib of the well known prior art for use in front of or behind the support arm in order to accomplish the same, that is, to reinforce or improve the strength of the support arm. Moreover, the location of such a well known rib is an obvious design choice based on desired characteristics. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HILARY L GUTMAN/Primary Examiner, Art Unit 3616